 ALLIED ERECTING CO.Allied Erecting and Dismntling Company, Inc. andKenneth W. Collins, Jr. Cases 8-CA-14045 and8-CA-1423430 April 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 8 January 1982 Administrative Law JudgePhilip P. McLeod issued the attached decision. TheRespondent filed exceptions and a supporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings, ' andconclusions only to the extent consistent with thisDecision and Order.The judge found that the Respondent violatedSection 8(aX1) of the Act by laying off/terminatingKenneth W. Collins Jr., because he engaged in pro-tected concerted activities.2We disagree with thatfinding.The facts, as more fully set forth by the judge,are as follows. In May 1980, a day or two after re-ceiving a union membership card from the Re-spondent,sCollins approached the Respondent'spresident, Ramun, and asked for a raise. In re-sponse, Ramun merely laughed and walked away.In that conversation, Collins made no reference toa union contract, and there is no indication that heasked for a raise for any employee other than him-self. Around the same time, Collins and his fellowemployees at the Republic Steel jobsite began talk-ing among themselves about the fact that, althoughthey were now union members, they still were re-ceiving the same hourly wage. According to Col-lins, they had more than one discussion on the sub-ject, but there was no "definite meeting."About a week later, 20 May, Collins went aloneto the engineering trailer to visit Republic Steel'sproject engineer, Serback. Collins testified that hei The Respondent has excepted to some of the judge's credibility find-ings. The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unlesa the clear preponderance of allthe relevant evidence convinces us that they are incorrect. Standard DryWall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).We have carefully examined the record and find no basis for reversingthe findings.2No exceptions were filed to the judge's failure to find that Collins'termination also violated Sec. 8(aX3) of the Act.3 The judge found, and we agree, that the Respondent violated Sec.8(aXI) and (2) of the Act by paying employees' initiation fees and dues tothe Union, International Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, Local Union No. 377, without theemployees' having expressed any desire to be represented by the Unionand having authorized such payments on their behalf.270 NLRB No. 48was not sure whether he told any of the other em-ployees that he was going to see Serback. Collinsasked Serback whether the contractors and em-ployees on the project were covered by a contract.Serback responded that they were and showedCollins a copy of a contract.' Collins then askedSerback if he knew that the Respondent's employ-ees were not being paid union scale. Serback re-sponded that he did not know that, but he wouldcheck into it. Later that day, Collins returned tothe jobsite and spoke to his supervisor, Anzevino.According to Collins, whom the judge credited,Anzevino stated that Ramun was angry becauseCollins had spoken to Serback about pay and thatCollins should get off the property. Collins thenasked if he was fired, to which Anzevino respond-ed no, he was laid off.The judge found that, although Collins' earlyMay request for a raise was made solely on hisown behalf and therefore was not concerted innature, the subsequent discussions among employ-ees regarding the possibility of being covered by aunion contract were clearly in the nature of pro-tected concerted activities. The judge furtherfound that Collins' effort to obtain informationfrom Serback about such a contract was "a mereextension of that activity," and "was itself in fur-therance of an interest common to all the truck-drivers," and therefore was protected by the Act.The judge further found that the Respondenthad knowledge that Collins had spoken to Serback.The judge relied on Anzevino's testimony that Ser-back had called to inform him that Collins hadcome in to discuss "wages and so forth." Thejudge also relied on Anzevino's failure to denyCollins' credited testimony that Anzevino told himthat Ramun was angry that he had gone to Ser-back. Based on that credited testimony, the judgefound that the Respondent was upset that Collinshad contacted another employer to inquire aboutthe wage rates the Respondent was supposed to bepaying its employees, and he concluded that theRespondent "laid off/terminated" Collins becauseof such activities in violation of Section 8(a)(l).5Recently, in Meyers Industries,8we held: "Ingeneral, to find an employee's activity to be 'con-certed,' we shall require that it be engaged in withor on the authority of other employees, and notsolely by or on behalf of the employee himself."4 No project agreement or any other contract, such as a collective-bar-gaining agreement between the Respondent and the Union, was intro-duced into evidence.8 The judge rejected as pretextual the Respondent's defense that Col-lins was discharged for having violated a work rule prohibiting the Re-spondent's employees from going to the Republic Steel engineering trail-er. The judge found that no such rule existed.6 268 NLRB 493, 497 (1984).277 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Board also emphasized in Meyers Industriesthat cases of this kind will turn on their particularfacts.Applying the foregoing standard to the instantcase, we find that the record does not support afinding that the activity for which Collins was dis-charged-visiting Serback-was concerted. It isundisputed that Collins went by himself to Ser-back's trailer, and there is no evidence that the em-ployees in any way supported Collins' visit to Ser-back. In these circumstances, we cannot find thatCollins acted "with or on the authority of otheremployees, and not solely by or on behalf of" him-self. Accordingly, we find that Collins did notengage in concerted activity under Meyers Indus-tries. We therefore conclude that the Respondentdid not lay off or terminate Collins in violation ofSection 8(aX1).ORDERThe National Labor Relations Board orders thatthe Respondent, Allied Erecting and DismantlingCompany, Inc., Youngstown, Ohio, its officers,agents, successors, and assigns, shall1. Cease and desist from(a) Paying employees' initiation fees and dues di-rectly to International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of Amer-ica, Local Union No. 377, when such employeeshave not expressed any desire or intent to be repre-sented by said Union and without employees' au-thorizing such payments on their behalf.(b) In any like or related manner interferingwith, restraining, or coercing its employees in theexercise of their rights guaranteed them by Section7 of the Act.2. Take the following affirmative action neces-sary to effectuate the policies of the Act.(a) Post at its facility located in Youngstown,Ohio, and at any jobsites which it may have in andaround Youngstown and Warren, Ohio, includingits Republic Steel jobsite, if such still exists, copiesof the attached notice marked "Appendix."7Copies of the notice, on forms provided by the Re-gional Director for Region 8, after being signed bythe Respondent's authorized representative, shall beposted by the Respondent immediately upon re-ceipt and maintained for 60 consecutive days inconspicuous places including all places where no-tices to employees are customarily posted. Reason-able steps shall be taken by the Respondent to' If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading 'Posted by Order of the Na-tional Labor Relations Board" shll red "Posted Pursuant to ·Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."ensure that the notices are not altered, defaced, orcovered by any other material.(b) Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT pay employees' initiation fees anddues directly to International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America, Local Union No. 377, when employeeshave not expressed any desire or intent to be repre-sented by said Union and without employees' au-thorizing such payment on their behalf.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.ALLIED ERECTING AND DISMAN-TLING COMPANY, INC.DECISIONSTATEMENT OF THE CASEPHILIP P. MCLEOD, Administrative Law Judge. OnJuly 22, 1980,1 a charge was filed in Case 8-CA-14045by Kenneth W. Collins Jr. against Allied Erecting andDismantling Company, Inc., herein called Respondent.That charge was amended on September 4, and a com-plaint and notice of hearing issued in that case on Sep-tember 5, 1980. A charge was filed in Case 8-CA-14234on September 22. On November 7, the Regional Direc-tor for Region 8 issued an order consolidating cases, con-solidated complaint and notice of consolidated hearing.2' Unless otherwise indicated, all dates herein refer to 1980.' The order consolidating cases dated November 7 consolidated theabove-ptioned cases as well as Case 8-CB-4294 filed by the ChargingContinued278 ALLIED ERECTING CO.The consolidated complaints alleged violations by Re-spondent of Section 8(aX)(1), (2), and (3) and Section 2(6)and (7) of the National Labor Relations Act, hereincalled the Act. In its answer and amended answer, Re-spondent denies the commission of any unfair labor prac-tices.A trial was held before me in Youngstown, Ohio, onMay 11 and 12, 1981, at which the General Counsel andRespondent were represented by counsel and all partieswere afforded full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence.Thereafter, the General Counsel and Respondent filedbriefs which have been duly considered.On the entire record in this case, and from my obser-vation of the witnesses, I make the followingFINDINGS OF FACTI. JURISDICTIONRespondent, an Ohio corporation, with offices and afacility located in Youngstown, Ohio, is engaged in pro-viding commercial demolition services. In the course andconduct of its business operations, Respondent annuallyprovides services valued in excess of $50,000 to other en-terprises located within the State of Ohio, including Re-public Steel Corporation, which are themselves engageddirectly in interstate commerce. Respondent admits it is,and has been at all times material herein, an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.II. LABOR ORGANIZATIONInternational Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, Local UnionNo. 377, is a labor organization within the meaning ofSection 2(5) of the Act.III. THE UNPAIR LABOR PRACTICESA. Allegations and IssuesThe complaints allege that Respondent violated Sec-tion 8(aXI) and (2) of the Act by paying employees' initi-ation fees and dues to International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, Local Union No. 377, herein called TeamstersLocal 377 or the Union, notwithstanding the fact thatemployees had not authorized such payments. The com-plaints further allege that Respondent violated Section8(aX1) and (3) of the Act by laying off and/or terminat-ing Kenneth W. Collins on May 20, 1980, because Col-lins had, or Respondent believed he had, engaged inunion and/or protected concerted activity.In its answers, Respondent denies having engaged inany act which might constitute any unfair labor pracitce.Party herein against International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, Local Union No. 377. By Orderdated December 30, Cae 8-CB-4294 was severed from the remainingcame because Respondent Union agreed to enter into a settlement agree-ment.B. Payment of Initiation Fees and DuesDuring the time at issue in this case, Respondent hadseveral contracts with Republic Steel Corporation toperform heavy industrial dismantling work at its plant inWarren, Ohio. Part of its contract with Republic SteelCorporation called for Respondent to dismantle a boiler-house. Near the boilerhouse, a blast furnace was beingrebuilt by employees of another employer who were rep-resented by Teamsters Local 377.In May 1980, some of Respondent's employees report-ed to Corporate President John Ramun that they werebeing harassed by members of Teamsters Local 377working at the blast furnace because Respondent's em-ployees were nonunion. More than one of Respondent'semployees reported having been threatened with physi-cal violence. As a result, Ramun telephoned representa-tives of the Union. Ramun was told that his employeeswould have "to have a card to get in and off that job."Ramun testified that as a result of the telephone conver-sation, he held a meeting with all employees and askedthem what, if anything, they wanted to do about joiningthe Union." Ramun admits that during the meeting withemployees, employees expressed to him "they wouldrather be unemployed than come up with the initiationfees and dues." There is no evidence that any employeeexpressed a desire to be represented by the Union.Following the meeting with employees, in order toavoid further confrontation, Ramun informed his officestaff to pay the initiation fees and dues to TeamstersLocal 377 on behalf of employees. Consequently, Re-spondent paid initiation fees and dues to the Union onbehalf of all six employees who were then working atthe Republic Steel facility. Respondent did not deductthe initiation fees or dues from employees' pay.C. The Layoff and/or Termination of CollinsCollins, hired by Respondent on November 20, 1979,as a truckdriver, was one of the individuals on whosebehalf Respondent paid initiation fees and dues to Team-sters Local 377 in May 1980. Collins, whom I credit, tes-tified that a day or two after receiving the membershipcard from the Union, he approached Ramun individuallyand asked Ramun for a raise. Ramun simply laughed andwalked away. There is no indication that in the conver-sation with Ramun, Collins referred to or made any in-quiry about a union contract. Further, there is no indica-tion that Collins asked for the raise for anyone otherthan himself.Following the conversation with Ramun, Collins andthe other truckdrivers began to discuss amongst them-selves the fact that they were now members of Team-sters Local 377 but were still receiving the same hourlywage rate they had previously been receiving. I creditCollins that several conversations occurred regardingthat subject between the time of his conversation withRamun and May 20.a The General Counsel called only one employee witness to testify thathe did not attend this meeting, and I find such testimony insufficient toestablish that the meeting did not occur. Consequently, I credit Ramun'saccount of the meeting with employees.279 DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn May 20, Collins and other employees reported towork at the usual time. Supervisor Ron Anzevino ap-proached Collins and employees Paul Ryhal and Antho-ny Daviduck in the parking lot and informed them thathe did not need all of the drivers that day. Collins volun-teered to take the day off, and Anzevino agreed. Collinsthen left the work area and went to a construction trailerwhere Republic Steel project engineer Dick Serbackmaintained an office. Serback was the individual who onbehalf of Republic Steel oversaw the operations of sever-al contractors engaged in extensive demolition and re-construction work at its Warren facility. Collins askedSerback if the contractors and employees on the projectwere covered by a contract with any union. Serback saidthey were and showed Collins a copy of the contract.Collins then asked Serback if he knew that Respondent'semployees were not paid union scale. Serback said hewas not aware of that fact but would check into it. Col-lins then left the construction trailer and the jobsite.Later in the day, Collins returned to the jobsite andspoke to Anzevino. Collins, whom I credit, testified An-zevino told Collins that Ramun was mad because Collinshad spoken to Serback about pay and that Collins was toget off the property. Collins asked Anzevino if he wasfired. Anzevino replied no, that Collins was laid off. Col-lins then left.Between May 20 and 27, Collins heard nothing fromRespondent about being recalled. Consequently, oneither May 27 or 29, Collins contacted Richard Duss-man, a union steward for Teamsters Local 377 at the Re-public Steel construction jobsite. Collins filled out griev-ance forms regarding the wage rate paid to him and hislayoff/termination. These grievances were referred tounion business agent Sammarone who spoke to Ramun.As a result of Sammarone's conversation with Ramun,Ramun agreed to recall/rehire Collins, and Ramun toldSammarone to tell Collins "he was welcome to comeback to work." It appears that Sammarone spoke toDussman because it was Dussman who telephoned Col-lins and told Collins to report back to work, which Col-lins did on the morning of June 10.When Collins reported to work on June 10 at the reg-ular starting time, Supervisor Anzevino told Collins thathe was to drive the truck known as the "autocartandum."' Collins told Anzevino that that truck wasunsafe and he would not drive it. I credit Collins thatAnzevino then said that Collins was to drive the truckand no other truck by order of John Ramun himself.Collins then repeated that that truck was unsafe and thatCollins would not drive an unsafe vehicle. Collins thenleft the premises.5A few days later, Anzevino tele-This was the only such truck in use by Respondent at the time. Asmaller truck, consisting of a cab and dump bed on a single frame, it wasalso the oldest truck in Respondent's fleet. All the other trucks thenbeing used by Respondent were larger, newer pieces of equipment con-sisting of a separate cab and semitrailer. Collins had driven this lattertype of truck prior to his layoff/termination.B I discredit Anzevino who claimed that, when Collins refused to drivethe autocar tandum, Anzevino drove it to test the brakes and found themto be in good working order. I credit Collins' denial that Anzevino didso. I found Anzevino to be an untrustworthy and evasive witness. As isdetailed more fully below, his testimony differed in several important re-spects from a pretrial affidavit which he had given to a Board agent. Fur-phoned Collins and asked Collins to return to work. Col-lins asked Anzevino what truck he would be assigned todrive, and Anzevino replied that he would again be as-signed the "autocar tandum." Collins again stated that hewould not drive that truck because it was unsafe. Fol-lowing this conversation, Collins had no further contactwith Respondent regarding his job. Similarly, Respond-ent has never offered Collins a position driving the truckwhich he operated prior to the layoff/termination onMay 20.Collins testified that he refused the assignment to drivethe autocar tandum truck because he believed that truckto be unsafe. In its posttrial brief, Respondent apparentlyconcedes that Collins' belief was held in good faith, butargues that testimony has shown the truck not to havebeen unsafe in fact. Collins testified that in March 1980he drove this truck approximately 20 to 25 miles from agarage to the Republic Steel jobsite. Collins testified thatthe windshield wipers, brake lights, and turn signals didnot function and that the brakes were bad. At varioustimes during his employment, other truckdrivers havecommented to Collins that they too had observed thebrakes on this truck to function poorly. On one occasionin April 1980 while employee Courtney was driving thetruck, Collins observed Courtney tear the mirror off acrane with the truck while attempting to stop. Collins at-tributed this accident to the fact that the brakes werebad. At the trial herein, Courtney testified that he wasnot able to state that the accident was solely attributableto the brakes, but that it was at least partly attributableto the brake system, and partly to human error. Employ-ee Daviduck testified that, in April 1980, Courtney in-formed him that the brakes on the autocar tandum truckwere not operating properly. Daviduck made some ad-justments, but could not completely repair the brakes.In contrast to this testimony of witnesses called by theGeneral Counsel, Respondent called four witnesses whotestified in essence that the brakes on the autocar tandumtruck were at least safe. These witnesses included Super-visor Anzevino, mechanic William Gulfo, and employeesPaul Ryhal and George Lloyd. From the testimony ofRyhal and Lloyd, it is impossible to determine how oftenand for how long they had occasion to operate the truckin question, and consequently I give no particular weightto their testimony regarding the condition of the truck. Ialso give little weight to Anzevino's testimony regardingits condition for he admitted on cross-examination thathe was not personally familiar with its condition on aday-to-day basis and would not even be made aware ofits condition by drivers assigned to that vehicle. Mechan-ic Gulfo testified that in his opinion the condition of thebrakes in April 1980 was "good." On cross-examination,however, Gulfo admitted that he had not repaired anypart of the brake system on that truck since 1979.On balance, I find the testimony of employee Court-ney to be most accurate regarding the condition of theautocar tandum truck, including its braking system.Courtney was the least senior truckdriver and, as such,ther, Anzevino struck me as a person who embellished his testimony atwill.280 ALLIED ERECTING CO.had been assigned to drive the autocar tandum truck ona daily basis before Collins was given that assignment onJune 10. Further, when Collins refused to accept the as-signment to drive that truck on June 10, Courtney wasagain assigned to drive it. Courtney confirmed Collins'testimony that the truck had no windshield wipers. Re-garding the brake system, Courtney testified:It is an older unit. The brakes weren't the best inthe world ....Later he testified:Well, they weren't the best in the world. Theyneeded service, but, you know, its like anythingelse, you know what you are operating, and youkind of go according to the equipment.Courtney testified to one incident in which he almosthad an accident while driving the truck on a publicstreet. Courtney further testified that, when it rained, hehad to stick his head out the window in order to see. Fi-nally, as noted, Courtney testified that the condition ofthe brake system contributed at least in part to the acci-dent in which he broke off a mirror from a crane. Oncross-examination, Courtney freely admitted that he didnot believe the condition of the brakes to be "unsafe"and that if he had he would not have driven the truck.As Courtney described the truck in question, it was theoldest truck in Respondent's fleet, used only for theroughest jobs involving the greatest wear and tear to thetruck. In Courtney's opinion, the truck was not "unsafe,"but "it had its problems."IV. ANALYSIS AND CONCLUSIONSRespondent admits that it paid initiation fees and duesdirectly to Teamsters Local 377 on behalf of its truck-drivers. At the time it did so, no employee had expressedany desire to be represented by Local 377, and none hadauthorized these payments on their behalf. Consequently,such payments constitute clear violations of Section8(a)(X) and (2) of the Act. Dura-Vent Corp., 235 NLRB1300 (1978); Stockton Door Co., 218 NLRB 1053 (1975).After Collins and other employees received member-ship cards in Local 377, they began to discuss amongstthemselves the fact that they were receiving a wage ratelower than other employees on the jobsite who werebeing paid according to the union contract. Prior tothese discussions between employees, however, Collinsfirst went on his own to Respondent's president Ramunto ask for a raise. While evidence regarding this requestis submitted by the General Counsel in support of itscase, I do not rely on it in reaching my ultimate decisionherein. The evidence does show that Collins had an in-terest in improving his working conditions, but I findnothing to evidence that at that point in time Collins wasacting in any concerted manner with or on behalf ofother employees. I conclude that in making that early re-quest for a raise, Collins was acting solely on his ownbehalf and that the activity was not of a concertednature protected by the Act. National Wax Co., 251NLRB 1065 (1980).After Collins was denied his original request for araise, the later conversations between him and other em-ployees regarding the possibility that they were supposedto be covered by a union contract in the nature of aproject agreement were clearly of a concerted nature in-tended to be protected by the Act. See National WaxCo., supra; Adams Delivery Service, 237 NLRB 1411,1420-21 (1979); and Key City Mechanical Contractors, 227NLRB 1884, 1887-88 (1977). Collins' effort to obtain in-formation from Serback about such an agreement was amere extension of that concerted activity, was itself infurtherance of an interest common to all the truckdriv-ers, and was therefore protected by the Act. Anzevinoadmitted that he knew Collins had gone and spoken toSerback. According to Anzevino, Serback telephoned toinform him that Collins had come to talk to Serback todiscuss "wages and so forth." Anzevino does not denyCollins' testimony which I have credited that immediate-ly on encountering Collins after his discussion with Ser-back, Anzevino told Collins that Ramun was angry atCollins for having done so and was laid off. On cross-examination, Anzevino admitted that in a pretrial affida-vit given to Board agent he stated, "I might have toldhim [Collins] that John Ramun was mad because he hadtalked with Serback ... ."Respondent's defense is founded in part on the conten-tion that the Republic Steel project engineer trailer wasoff limits to Respondent's employees and, accordingly, toquote from its brief, "It was insubordination for Collinsto go to Republic Steel with his complaints."dAnzevino claimed that there was a well-known workrule prohibiting Respondent's employees, except supervi-sors, from going to the Republic Steel project engineertrailer. After careful examination of Anzevino's testimo-ny on this point and on other points, and recalling hisgeneral demeanor, I have concluded that Anzevino's as-sertion represents a fabrication on his part in an attemptto establish that Collins committed an infraction of workrules and thereby mask Respondent's otherwise clear ret-ribution for Collins engaging in protected concerted ac-tivities. At one point in his testimony, Anzevino claimedthat he had not told Collins on May 20 that Collins waslaid off. He then testified, "[O]n May 20th I had noreason to lay Kenny off." A pretrial affidavit given byAnzevino to an agent of the Board, however, states inpart: "I told Mr. Collins he was laid off .... I did tellCollins that he was laid off; however, we had been plan-ning to lay off people because the work had slowedup ...."Although in giving the affidavit, Anzevino could notrecall exactly when he told Collins he was laid off, it isclear from the context of the statement that Anzevinowas referring to the conversation with Collins after Col-lins had spoken to Serback on May 20. Anzevino admit-ted that he did not know whether the alleged rule pro-hibiting employees from going to the Republic Steel6 I find it unnecessary to decide whether such a rule could be estab-lished or enforced in such a manner as to prevent employees from engag-ing in protected concerted activity by asserting claims regarding theirworking conditions. For the reasons expressed herein, I have found thatin fact no such rule existed.281 DECISIONS OF NATIONAL LABOR RELATIONS BOARDproject engineer trailer had ever been documented andcirculated to employees in written form. Further, Anze-vino did not know if the rule was promulgated by Re-public Steel or by Respondent, but claimed that he wasnotified by some representative of Republic Steel, possi-bly Serback, that the trailer was off limits to all individ-uals except supervisors. I find it significant that Respond-ent offered no confirmation or corroboration of Anze-vino's testimony by any representative of Republic Steel.If such a rule existed, corroboration by Republic Steelshould have been simple. If a violation of this rule wasthe real reason for Respondent's layoff/termination ofCollins one would naturally expect corroboration onsuch an important aspect of the case. Even Anzevino didnot claim that Serback complained to him about the factthat Collins had come to the Republic Steel project engi-neer trailer. Rather, Anzevino testified only that Serbackreported to him that Collins was inquiring about "wagesand so forth." Collins' own testimony which I credit dis-closes that he had gone to that trailer on several occa-sions prior to May 20 without anything being said to himeither by Respondent or Republic Steel. Based on allthese facts, I conclude that Anzevino's assertion regard-ing this alleged rule is simply convenient fabrication onhis part, and I find that no such rule existed. Rather, asrevealed by Anzevino's statement to Collins at the timeof his layoff/termination, Respondent was upset aboutthe fact that Collins had inquired of Republic Steel aboutthe wage rates which Respondent was supposed to bepaying its employees. Consequently, I conclude that Re-spondent laid off/terminated Collins on May 20 in viola-tion of Section 8(aX1) of the Act because Collins en-gaged in such protected concerted activity.The General Counsel and Respondent argue at lengthabout the circumstances pursuant to which Collins wasoffered reemployment on June 10 and, more specifically,whether Collins' refusal to drive the autocar tandumtruck itself constituted protected concerted activity. Ifind it unnecessary to reach that issue. The appropriateremedy for Respondent's unlawful termination of Collinson May 20 requires reinstatement to the position former-ly held by him. Respondent does not deny, and therecord amply demonstrates, that on June 10 Respondentwas utilizing the type of vehicle which Collins haddriven prior to his termination to do the same type ofhauling work which Collins had done prior to that time.This work, however, was not offered to Collins on June10. I credit Collins that the reason given to him on June10 for not reinstating him to that type of work was thatRamun had specifically ordered that Collins be assignedonly to drive the autocar tandum truck. I am convincedthat, after Collins filed grievances with the Union fol-lowing his termination, Respondent agreed to reinstateCollins in order to keep peace with the Union, as it haddone in paying the union initiation fees and dues onbehalf of its employees. However, Ramun also orderedthat on his reinstatement Collins be assigned to the leastdesirable work available. I conclude that he did so asfurther retribution for Collins having spoken to Serback.Respondent offered no other logical reason for this as-signment.When asked by Respondent's own counsel about thereason for assigning Collins to drive the autocar tandumtruck, the only explanation offered by Anzevino was asfollows:Really, the only reason that I had for him drivingthat truck was because that was the truck at thatparticular time. At that particular time, we weren'tusing all the trucks, and at that particular time Ineeded that truck.Anzevino's explanation is circuitous and illogical. Hewould have me believe that the assignment was merehappenstance. Although he does not bother to deny ithimself, he would have me ignore Collins' testimony thatAnzevino told Collins on June 10 the assignment was atthe specific instruction of Ramun. Further, the record es-tablishes that employee Courtney, because he was thejunior employee, had been used on a regular basis priorto May 20 to drive the autocar tandum truck. Courtneywas still employed on June 10. Respondent offers no ex-planation why Collins and not Courtney was assigned todrive that vehicle that day. I also find it significant that,after Collins refused that assignment on June 10, it wasCourtney who was again assigned to drive that vehicle.Whether the autocar tandum truck was in fact safe tooperate on June 10 is unnecessary to decide for it is clearthat driving that truck was considered the least desirablejob assignment, and there was at least a reasonable basisfor questioning its safety, particularly by an employeewho was not regularly assigned to drive that vehicle.Consequently, I find that even though Collins' formerposition was available on June 10, Respondent did notoffer reinstatement to Collins to his former or a substan-tially equivalent position. Rather, Respondent attemptedto continue to harass Collins for having engaged in pro-tected concerted activity, and Collins was justified in de-clining this work.CONCLUSIONS OF LAW1. The Respondent, Allied Erecting and DismantlingCompany, Inc., is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2. International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, Local UnionNo. 377 is a labor organization within the meaning ofSection 2(5) of the Act.3. By paying employees' initiation fees and dues direct-ly to Teamsters Local 377 notwithstanding that employ-ees had not expressed any desire or intent to be repre-sented by said Union, nor authorized such payment ontheir behalf, Respondent rendered unlawful aid and as-sistance to said labor organization, in violation of Section8(aX1) and (2) of the Act.4. By laying off/terminating Kenneth W. Collins Jr.because he engaged in protected concerted activity, Re-spondent has restrained and coerced its employees in theexercise of their rights guaranteed in Section 7 of the282 ALLIED ERECTING CO.Act, and thereby engaged in unfair labor practices withinthe meaning of Section 8(a)(1) of the Act.75. The unfair labor practices which Respondent hasbeen found to have engaged in, as described above, havea close, intimate, and substantial relationship to trade,traffic, and commerce among the several States and tend? In the particular circumstances of this case, I decline to find that Col-lins' termination violated Sec. 8(aX3) of the Act, for to do so might sug-gest that Collins was engaged in activity on behalf of Teamsters Local377, which clearly is not the case. Further, it is unnecessary to make sucha finding in order to provide an adequate remedy herein.to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce within the mean-ing of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices in violation of Section 8(aX1) and(2) of the Act, I shall recommend that it be ordered tocease and desist therefrom and to take certain affirmativeaction designed to effectuate the policies of the Act.[Recommended Order omitted from publication.]283